FILED

UNITED STATES DISTRICT COURT £50
FOR THE MIDDLE DISTRICT OF FLORIDQ420 APR -2 PM I:

YS DISTRICT COURT
E AISTRICT OF FLORIDA

 
  

JANE G. CHARLES ) YSGRWILLE FLORIDA
7147 Old Kings Road South, Apt. K81 )
Jacksonville, Florida 32217 )
)
Plaintiff, ) °
) Case Number: 3: ZO-Cv-34 }-Ayy H-IRK
)
)
Vv. )
)
. UNDER HILL STAFFING HEALTH SERVICES )
3515 Hendricks Avenue )
Jacksonville, Florida 32207 )
)
Defendant. )
COMPLAINT

NOW COMES the plaintiff, Jane G. Charles (“Charles” or “Plaintiff”), and files her

Complaint for discrimination and states as follows:
I. INTRODUCTION

1. The Plaintiff, Jane G. Charles, a Black female of St. Lucian descent, brings this action
Pro Se seeking damages against Underhill Staffing Health Services (“Underhill or “Company”) for
committing violations of Title VII of The Civil Rights Act of 1964, 42 U.S.C. § 2000e, et seq.,
providing for relief against discrimination based on gender and the creation of a hostile work
environment; for violations of 42 U.S.C. §1981, as amended, and the Civil Rights Act of 1991, 42
U.S.C. §1981a, as amended; for violations of §704(a) of Title VII of the Civil Rights Act of 1964, as
amended 42 U.S.C. § 2000e-3(a), and 42 U.S.C. §1981, as amended which prohibit retaliation against

an employee for pursuing her civil rights.
2. Plaintiff seeks compensatory and punitive damages and injunctive and declaratory
relief to secure the protection of and redress the deprivation of rights granted to her by the laws of the
United States of America. She also seeks compensatory and punitive damages, attorneys’ fees and
costs for violations of rights secured under the Constitution of the United States of America.

II. JURISDICTION

3. The jurisdiction of this Court over these parties and this action is invoked under 42
U.S.C. § 2000e, et seq., and 28 U.S.C. §§ 1331 and 1343 (4), this being an action authorized by law to
redress the deprivation of a civil right.

Il, VENUE
4. Venue is proper with this Court because the cause of action arose in this District.
IV. PARTIES

5. Plaintiff, Ms. Charles, is an individual who resides in Duval, Florida. Ms. Charles
worked for Underhill and South East. Ms. Charles is of foreign decent.

6. Defendant, Underhill, is a corporation formed under the laws of Florida and does
business in Duval county of Florida. Underhill employed Ms. Charles.

V. ADMINISTRATIVE PROCEDURES

7. Plaintiff has exhausted all of her administrative procedures as mandated in
Title VI. Plaintiff filed a timely claim with the U.S. Equal Employment Opportunity Commission
(“EEOC”), which issued Plaintiff a right to sue letter, which was received by Plaintiff on or about
January 19, 2020. A copy of the right to sue letter is attached hereto as Exhibit A.

VI. STATAEMENT OF FACTS
8. On or about 2010, Underhill hired Ms. Charles as a Certified Home Health

Aide.
9. On or about May 13, 2013, Ms. Charles began working jointly for South East
and Underhill.

10... Ms. Charles worked as a Certified Home Health Aide to provide health care
services to patients of Underhill and South East.

11. Onor about April 2014, Underhill and South East assigned Ms. Charles to a
residence at 8940 Yeoman Court, Jacksonville, Florida 32208, (“the Residence”) to Mr.
Hayes sister.

12. On or about 2014, Underhill and South East were on notice that health care
workers were subject to harassment at the Residence.

13. | Underhill and South East did not provide any warning to Ms. Charles.

14. Underhill and South East did not undertake any additional security measures
for Ms. Charles or other health care workers at the Residence.

15. Onor about April 18, 2014, while on Ms. Charles’ official duty as a Certified
Home Health Aide at the Residence, Mr. Hayes sexual assaulted and battered Ms. Charles.

16. Ms. Charles suffered severe psychological damages and physical damages as a
result of the sexual assault and battery.

17. Immediately after the assault and battery, Ms. Charles contacted Underhill
seeking care and workers compensation to see a doctor

18. | Underhill denied providing Ms. Charles workers compensation and a doctor.
was written up by her Supervisor as per her agreement with defendant South East to report all

injury to her supervisor.
19, Underhill and South East discharged Ms. Charles for requesting workers
compensation.

20. Ms. Charles sought care at the Jacksonville Women Center and Mental Health
Care Center for citizens at Sulzbacher.

21. Due to the failure of Underhill and South East to treat Ms. Charles, Ms.
Charles conditions worsened and this resulted in a slip and fall and injured Ms. Charles’
neck, back, fracture ankle, and split disc in her tail bone, major depression, major anxiety,
PTSD.

22. Ms. Charles is totally disabled as a result of the sexual assault and battery and
resulting foreseeable events.

23. Ms. Charles was prescribed medication for mental health and pain.

24. Ms. Charles timely made a workers' compensation claim to Underhill and
South East.

25. Ms. Charles timely filed a complaint with the Jacksonville Human Rights
Commission and the Equal Employment Opportunity Commission for workplace
discrimination.

26. Ms. Charles received a notice of right to sue and has timely filed the cause of
actions for workplace discrimination.

27. All conditions precedent have been waived or otherwise fulfilled.

28. At all times, the employees of Underhill mentioned herein were acting within the
scope of their employment, and Underhill is responsible for the actions and conduct of those

employees.
29, As a result of Underhill’s unlawful acts, the Plaintiff has suffered loss of income, loss

of fringe benefits and job security and other losses.

30. Also as a result of Underhill’s unlawful acts, the Plaintiff has suffered humiliation,
embarrassment, mental and emotional distress and anguish, loss of self esteem and harm to personal
and business reputation.

31. The aforesaid acts of the Defendant Underhill and its employees were done
maliciously, willfully and with reckless disregard of the Plaintiffs rights.

Vil. STATEMENT OF COUNTS
COUNT I- GENDER DISCRIMINATION

32. Plaintiff re-pleads and re-alleges Paragraphs 1-31 above as if fully set forth, and in
addition, states that the facts as alleged above constitute unlawful discrimination against Plaintiff based
on her gender in violation of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. 2000e et
seq.

COUNT H- HOSTILE WORK ENVIRONMENT

33, Plaintiff re-pleads and re-alleges Paragraphs 1-32 above as if fully set forth, and in
addition, states that the facts as alleged above constitute the creation of a hostile work environment in
violation of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. 2000e, et seq.

34. Defendant created a hostile work environment and engaged in a pattern of

discrimination which included constant verbal abuse and very degrading insults.

35. The conduct of the Defendant and its employees had an objective and subjective
psychological affect on the Plaintiff and on the Plaintiff’s ability to work and to carry out the functions
of her job. Defendant’s conduct was perverse, severe and on-going.

36. As a result of Defendant’s conduct, the Plaintiff was required to seek medical
treatment for trauma, depression and for other physical and mental injuries for which she is still being
treated.

37. The Defendant took no action to cause the cessation of the hostile work environment,
and contributed to the on-going hostile environment.

38. The Defendant had a responsibility to make sure that the Plaintiff work environment
was safe and to protect the Plaintiff form violence in the work place. Defendant failed in its
responsibilities when it ignored Plaintiff’s complaints about the unsafe work environment.

COUNT III- RETALIATION IN VIOLATION OF TITLE VII

39, Plaintiff re-pleads and re-alleges Paragraphs 1-38 above as if fully set forth and in
addition states that the facts as alleged above constitute retaliation in violation of 42 U.S.C. §2000e-3
(a).

40. Through the above-mentioned conduct Defendant retaliated against Plaintiff because
she reported the discriminatory conduct of her supervisors to Perils Johnson.

41. Defendant unlawfully retaliated against Plaintiff because she opposed conduct which
was made an unlawful practice by Title VII of the Civil Rights Act of 1964 as amended 42 U.S.C. §
2000e, et. seq., in violation of § 704 of Title VII, including insisting that she be treated fairly without
regard to her gender and her national origin and with respect to her termination and job duties.

COUNT IV- DISCRIMINATION IN VIOLATION OF 42 U.S.C. SECTION 1981
AND 1981a, AS AMENDED

42. Plaintiff re-pleads and re-alleges Paragraphs 1-41 above as if fully set forth, and in
addition, states that the facts as alleged above constitute discrimination, based on race, and disparate
treatment in violation of 42 U.S.C. §1981, as amended, which prohibits discrimination on the basis of
race. But for her race, the Plaintiff would not have been terminated or treated differently.

43. The racial discrimination practiced by Underhill deprived the Plaintiff of the equal

benefit of the law and interfered with the Plaintiff's employment in violation of 42 U.S.C. §1981, as
6
amended.

COUNT V- RETALIATION IN VIOLATION OF SECTION 1981 AS AMENDED

44. Plaintiff re-pleads and re-alleges Paragraphs 1-43 above as if fully set forth, and in
addition, states that the facts as alleged above constitute retaliation in violation of 42 U.S.C. §1981, as
amended, which prohibits retaliation on the basis of race. But for her race, the Plaintiff would not
have been retaliated against.

45. The racial discrimination practiced by Underhill deprived the Plaintiff of the equal

benefit of the law and interfered with the Plaintiff's employment in violation of 42 U.S.C. §1981, as

amended.
VIII. PRAYER FOR RELIEF
46. Wherefore, Plaintiff prays for a judgment in her favor and against the defendant, and

that the following relief be awarded to the plaintiff:

1) Issue a declaratory judgment that defendant's acts, policies and practices
complained of herein violated plaintiff's rights as secured by 42 U.S.C. §2000¢ et seq.

2) Issue a preliminary and permanent injunction:

(a) Prohibiting defendant, its agents and employees and those acting in concert
with them from engaging in any other acts or practices shown to discriminate against the plaintiff and
similarly- situated individuals;

3) Front pay and back pay

4) On Count I for gender discrimination of Title VII of the Civil Rights Act of

1964, 42 U.S.C. §2000e, et seq., compensatory damages in the amount of $300,000; and punitive
damages as awarded by the jury.

5) On Count II for the creation of a hostile work environment in violation of
Title VII of the Civil Rights Act of 1964, 42 U.S.C. §2000¢, et seg., as amended, and 42 U.S.C. §
1981, as amended, compensatory damages in the amount of $500,000; and punitive damages as
awarded by the jury.

6) On Count II for retaliation in violation of Title VII of the Civil Rights Act of
1964, 42 U.S.C. §2000e, et seq., as amended, and 42 U.S.C. § 1981, as amended, compensatory
damages in the amount of $300,000 and punitive damages in the amounts as found by a jury.

7) On Count IV for violation for 42 U.S.C. § 1981, as amended, compensatory
damages in the amount of $500,000 and punitive damages in the amounts as found by a jury.

8) On Count IV for retaliation in violation for 42 U.S.C. § 1981, as amended,
compensatory damages in the amount of $500,000 and punitive damages in the amounts as found by a
jury.

9) Attorney’s fees and costs.

10) Grant such additional relief as the Court deems just and proper.

URY TRIAL

Plaintiff hereby demands a jury trial on each and every count.

Respectfully submitted,

JANE G. CHARLES
Pro Se

desno Cho, bn
Y ‘Jane G. Charles
7147 Old Kings Highway
Apt K 81
Jacksonville, Florida 32217
(423) 803-7771
